Citation Nr: 1518354	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-43 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a heart condition (also claimed as a heart murmur).

2. Whether new and material evidence has been received to reopen a claim for service connection for a bilateral shoulder condition.

3.  Entitlement to service connection for a bilateral shoulder condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 1991 the Veteran was previously denied service connection for a bilateral condition based on the fact that he failed to report to a scheduled examination.

In February 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a bilateral shoulder condition and heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. In a May 1991 rating decision, the RO denied service connection for a bilateral shoulder disability, finding that the Veteran failed to report to a scheduled examination.  

2.  Evidence received since the May 1991 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for a bilateral shoulder disability.


CONCLUSIONS OF LAW

1. The May 1991 rating decision denying entitlement to service connection for, a bilateral shoulder disability is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2. Since the May 1991 rating decision, new and material evidence has been received, the claim for a bilateral shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the Board's decision to reopen the claim for service connection for a bilateral shoulder disability is completely favorable, no further action is required to comply with the VCAA and implementing regulations for this issue.

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for a bilateral shoulder disability.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.   Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The additional evidence submitted with the Veteran's instant appeal includes a VA examination which diagnosed the Veteran with bilateral shoulder degenerative joint disease.  So, unlike when the RO previously considered and denied the Veteran's claim in May 1991 on the premise that this condition was not shown by evidence of record as the Veteran failed to report for his VA compensation examination, there now is at least evidence in the file confirming he has the claimed condition, which is the most fundamental requirement of claims for service connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran also provided statements at his videoconference Board hearing in support of the claim, stating that he had dealt with pain every day, which he believes to be related to the physical rigors of service.  The Veteran is competent even as a layman to make this proclamation of symptoms since service, even in the absence of any contemporaneous medical evidence such as actual treatment records.  These specific lay statements concerning shoulder pain and symptomatology for the limited purpose of determining whether his lay statements are new and material evidence are presumed credible.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence which shows that the Veteran suffers from bilateral shoulder degenerative joint disease is new as it was not of record at the time of the previous denial.  The evidence is also material as it directly relates to the previously unestablished element of a current disability.  Accordingly, new and material evidence has been received, and the claim is reopened.  

ORDER

As new and material evidence has been received, the claim of service connection for a bilateral shoulder disability is reopened, and to that extent only the appeal is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims for service connection for a bilateral shoulder disability and heart condition.  

At the Veteran's March 2013 VA DBQ for shoulder and arm conditions, the examiner concluded that the Veteran's bilateral shoulder condition was less likely than not incurred in or caused by the Veteran's service.  As rationale, the examiner stated that, the Veteran had complaints of shoulder pain in 1989 and 1990, though there was no indication of an injury in-service.  The Veteran did not give a history of an injury after service, and there was no post-service medical documentation that shows continued shoulder pain, until the time he filed for compensation.  At the Board hearing, the Veteran acknowledged that he did not receive treatment for his shoulders for many years after service; however, he maintained that he self-treated his pain with over-the-counter aspirin.  In light of the Veteran's testimony, the Board will seek an addendum opinion. 

Also, in VA Form 21-4138 dated in February 2015, the Veteran specifically requested that VA obtain his treatment records from the DeBakey VAMC dated since February 2010 to support his claims.  Accordingly, the Board finds that VA should obtain the identified records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the DeBakey VAMC dated since February 2010.  
 
2.  Thereafter, the AOJ/Appeals Management Center (AMC) should obtain an addendum opinion from the March 2013 VA examiner regarding the etiology of the Veteran's bilateral shoulder disorder.  In support of the rationale finding that the Veteran's bilateral shoulder disorder was not related to in-service complaints of bilateral shoulder pain, the examiner noted that "[t]here [was] no post service medical documentation that he continued to have shoulder pain after the service until he filed for compensation."  In light of testimony from the Veteran acknowledging that he did not seek medical treatment for his shoulders for many years after service but rather self-treated his pain with over-the-counter aspirin, the examiner is again asked to opine on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral shoulder disorder is related to in-service complaints of bilateral shoulder pain.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


